Exhibit 10.2

 

SEVERANCE PROTECTION AGREEMENT

 

SEVERANCE PROTECTION AGREEMENT (this “Agreement”) dated as of December 10, 2015
by and between AeroVironment, Inc., a Delaware corporation (the “Company”), and
Teresa Covington (the “Executive”).

 

PURPOSE

 

The Board of Directors of the Company (the “Board”) recognizes that executives
can be concerned about the possibility of a Change in Control (as hereinafter
defined) of the Company and that the perceived threat or occurrence of a Change
in Control may result in the distraction of its key management personnel because
of the uncertainties inherent in such a situation.

 

The Board has determined that it is essential and in the best interests of the
Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.

 

In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company desires to enter into this Agreement to provide the Executive with
certain benefits in the event the Executive’s employment is terminated as a
result of, or in connection with, a Change in Control or, under certain
circumstances, apart from a Change in Control.

 

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

SECTION 1.     Definitions.

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) reimbursement for all reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (c) all vacation and (d) all bonuses and incentive compensation (other
than the Pro Rata Bonus).

 

“Base Salary Amount” means the greater of the Executive’s annual base salary
(a) at the rate in effect on the Termination Date or (b) if the Executive’s
termination occurs within eighteen months following a Change in Control, at the
highest rate in effect at any time during the 180-day period prior to a Change
in Control, and will include all amounts of the Executive’s base salary that are
deferred under any qualified or non-qualified employee benefit plan of the
Company or any other agreement or arrangement.

 

“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.

 

“Board” means the Board of Directors of the Company.

 

“Bonus Amount” means the annual target bonus established and payable to the
Executive pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which the Termination Date occurs (or
actual annual bonus paid or payable in respect of the most recently completed
fiscal year if the Termination Date occurs prior to the establishment of an
annual target bonus for the fiscal year in which the Termination Date occurs).
Bonus Amount includes only the short-term incentive portion of the annual bonus
and does not include restricted stock awards, options or other long-term
incentive compensation awarded to the Executive.

 

“Cause” for the termination of the Executive’s employment with the Company will
be deemed to exist if (a) the Executive has been convicted for committing an act
of fraud, embezzlement, theft or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability), (b) the
Executive willfully engages in illegal conduct or gross misconduct that is
significantly injurious to the Company; however, no act or failure to act,

 

1

--------------------------------------------------------------------------------


 

on the Executive’s part shall be considered “willful” unless done or omitted to
be done, by the Executive not in good faith and without reasonable belief that
his or her action or omission was in the best interest of the Company or
(c) failure to perform his or her duties in a reasonably satisfactory manner
after the receipt of a notice from the Company detailing such failure if the
failure is incapable of cure, and if the failure is capable of cure, upon the
failure to cure such failure within 30 days of such notice or upon its
recurrence.

 

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

 

(a) The acquisition by any Person of Beneficial Ownership of twenty-five percent
(25%) or more of the outstanding voting power; provided, however, that the
following acquisitions shall not constitute a Change in Control for purposes of
this subparagraph (a): (A) any acquisition directly from the Company; (B) any
acquisition by the Company or any of its Subsidiaries; (C) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its Subsidiaries; or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subparagraph (c) below; or

 

(b) Individuals who at the beginning of any two year period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director of
the Company during such two year period and whose election, or whose nomination
for election by the Company’s stockholders, to the Board was either (i) approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board or (ii) recommended by a nominating committee comprised entirely of
directors who are then Incumbent Board members shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange
Act), other actual or threatened solicitation of proxies or consents or an
actual or threatened tender offer; or

 

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination shall not be considered to be owned by such
Beneficial Owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity);
(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of such entity resulting from the
Business Combination unless such Person owned twenty-five percent (25%) or more
of the outstanding shares or outstanding voting securities immediately prior to
the Business Combination; and (iii) at least a majority of the members of the
Board of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or the
action of the Board, providing for such Business Combination; or

 

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

 

For purposes of clause (c), any Person who acquires outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination, of outstanding voting securities
of both the Company and the entity or entities with which the Company is
combined shall be treated as two Persons after the Business Combination, who
shall be treated as owning outstanding voting securities of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination of, respectively, outstanding voting securities of the Company, and
of the entity or entities with which the Company is combined.

 

2

--------------------------------------------------------------------------------


 

In addition, if a Change in Control constitutes a payment event with respect to
any payment under Section 3 of this Agreement which constitutes a deferral of
compensation and is subject to Code Section 409A, the transaction or event
described above with respect to such payment must also constitute a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5) to the
extent required by Code Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Code Section 409A” has the meaning set forth in Section 18.

 

“Company” means AeroVironment, Inc., a Delaware corporation, or by another
direct or indirect Subsidiary of AeroVironment, Inc.  The term “Company” when
referring to the employment relationship and the compensation or benefits
related thereto shall include the employer of Executive as the context requires.

 

“Continuation Period” has the meaning set forth in Section 3.1(b)(iii).

 

“Disability” means the status of disability determined conclusively by the
Company based upon certification of disability by the Social Security
Administration or upon such other proof as the Company may reasonably require,
effective upon receipt of such certification or other proof by the Company.

 

“Full Release” means a written release, in a form satisfactory to the Company
(and similar to the Agreement set forth in Exhibit A (with such changes as may
be reasonably required to such form to help ensure its enforceability in light
of any changes in applicable law) pursuant to which the Executive fully and
completely releases the Company from all claims that the Executive may have
against the Company (other than any claims that may or have arisen under this
Agreement).   The Executive’s Full Release must become effective in accordance
with its terms prior to the date that is thirty (30) days following the
Termination Date (including the expiration of any revocation period thereunder
without the Executive’s revocation of the Full Release).

 

“Good Reason” means the occurrence of any of the events or conditions described
in clauses (a) through (d) hereof, without the Executive’s prior written
consent:

 

(a)(i) any material adverse change in the Executive’s authority, duties or
responsibilities (including reporting responsibilities) from the Executive’s
authority, duties or responsibilities as in effect at any time within three
months preceding the date of the Change in Control or at any time thereafter, or
(ii) in the case of an Executive who is an executive officer of the Company a
significant portion of whose responsibilities relate to the Company’s status as
a public company, the failure of such Executive to continue to serve as an
executive officer of a public company, in each case except in connection with
the termination of the Executive’s employment for Disability, Cause, as a result
of the Executive’s death or by the Executive other than for Good Reason;

 

(b) a material reduction in Executive’s base salary;

 

(c) the imposition of a requirement that the Executive be based at any place
outside a 60-mile radius from the Executive’s principal place of employment
immediately prior to the Change in Control except for reasonably required travel
on Company business which is not materially greater in frequency or duration
than prior to the Change in Control; or

 

(d) any material breach by the Company of any provision of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder unless (i) the Executive provides
written notice to the Company identifying the applicable event or condition
within 90 days of the occurrence of the event or the initial existence of the
condition, and (ii) the Company fails to remedy the event or condition within a
period of 30 days following such notice.

 

“LTIP Amount” means the sum of the amounts that the Executive would receive
pursuant to each outstanding Long-Term Incentive Plan Award assuming that the
target amount for each such award had been earned.

 

3

--------------------------------------------------------------------------------


 

“Notice of Termination” means a written notice from the Company or the Executive
of the termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

“Person” has the meaning as defined in Section 3(a)(9) of the Securities
Exchange Act and used in Section 13(d) or 14(d) of the Securities Exchange Act,
and will include any “group” as such term is used in such sections.

 

“Pro Rata Bonus” means an amount equal to the target or actual Bonus Amount
multiplied by a fraction, the numerator of which is the number of days elapsed
in the then-current fiscal year through and including the Termination Date and
the denominator of which is 365.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

 

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

 

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason, the date the
Company’s 30-day cure period expires without a cure of the underlying event or
condition constituting Good Reason, and (c) in all other cases, the date
specified in the Notice of Termination; provided that if the Executive’s
employment is terminated by the Company for Cause or due to Disability, the date
specified in the Notice of Termination will be at least 30 days after the date
the Notice of Termination is given to the Executive. Notwithstanding anything to
the contrary herein, to the extent necessary to comply with or secure an
exemption from Code Section 409A, an Executive’s employment shall not be
considered to have terminated unless the executive has experienced a “separation
from service,” as defined in Code Section 409A and the regulations thereunder.

 

SECTION 2.     Term of Agreement.

 

The term of this Agreement (the “Term”) will commence on the date of this
Agreement, and will continue in effect until December 31, 2018; provided that in
the event a Change in Control occurs during the Term, the Term will be extended
to the date 18 months after the date of the occurrence of such Change in
Control.

 

SECTION 3.     Termination of Employment.

 

3.1 If, during the Term, the Executive’s employment with the Company is
terminated within 18 months following a Change in Control, the Executive will be
entitled to the following compensation and benefits:

 

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause, (ii) by reason of Disability, (iii) by reason of the
Executive’s death or (iv) by the Executive other than for Good Reason, the
Company will pay to the Executive the Accrued Compensation and, if such
termination is by reason of the Executive’s Disability or the Executive’s death,
a Pro Rata Bonus.

 

(b) If the Executive’s employment with the Company is terminated by the Company
without Cause or by the Executive for Good Reason, the Executive will be
entitled to the following:

 

(i) the Company will pay the Executive all Accrued Compensation and a Pro Rata
Bonus;

 

(ii) subject to the Executive providing the Company with a Full Release and
complying with his or her obligations under Section 6, the Company will pay the
Executive as severance pay, and in lieu of any further compensation for periods
subsequent to the Termination Date, in a single payment an amount in cash equal
to 75% of the sum of (A) the Base Salary Amount, (B) the Bonus Amount and
(C) the LTIP Amount;

 

4

--------------------------------------------------------------------------------


 

(iii) subject to the Executive providing the Company with a Full Release and
complying with his or her obligations under Section 6, the Company will, for a
period of 12 months (the “Continuation Period”), at its expense provide to the
Executive and the Executive’s dependents and beneficiaries the same or
equivalent life insurance, disability, medical, dental, and hospitalization
benefits (the “Continuation Period Benefits”) provided to other similarly
situated executives who continue in the employ of the Company during the
Continuation Period (“similarly situated executives”). The obligations of the
Company to provide the Executive and the Executive’s dependents and
beneficiaries with the Continuation Period Benefits shall not restrict or limit
the Company’s right to terminate or modify the benefits made available by the
Company to its similarly situated executives or other employees and following
any such termination or modification, the Continuation Period Benefits that
Executive (and the Executive’s dependents and beneficiaries) shall be entitled
to receive shall be so terminated or modified. If any of the Company’s insurance
benefits are self-funded as of the Termination Date, or if the Company cannot
provide the foregoing insurance benefits in a manner that is exempt from Code
Section 409A (as defined below) or that is otherwise compliant with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), instead of providing the insurance benefits as set forth above, the
Company shall instead pay to the Executive the Executive’s monthly premium
amount for such benefits (determined by reference to the premiums in effect
immediately prior to the Termination Date) as a taxable monthly payment for the
Continuation Period (or any remaining portion thereof).  The Company’s
obligation hereunder with respect to the foregoing benefits will be limited to
the extent that the Executive becomes eligible to obtain any such benefits
pursuant to a subsequent employer’s benefit plans, in which case the Company may
reduce the coverage of any benefits it is required to provide the Executive
hereunder as long as the coverages and benefits of the combined benefit plans
are no less favorable to the Executive than the coverages and benefits required
to be provided hereunder. This Section 3.1(b)(iii) will not be interpreted so as
to limit any benefits to which the Executive or the Executive’s dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Executive’s termination of employment;

 

(iv) the Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of 12 months following the Termination
Date or, if earlier, until the first acceptance by the Executive of an offer of
employment; and

 

(v) the acceleration of vesting, exercisability and other similar benefits under
award agreements regarding options to purchase Company stock, restricted stock,
restricted stock units or other equity compensation awards granted to or
otherwise applicable to Executive effective as of the Termination Date. You
expressly acknowledge and agree that any equity award agreement(s) between you
and the Company evidencing your outstanding equity compensation awards are
hereby amended to the extent necessary to reflect the terms and conditions of
this Section 3.1(b)(v), and that this Agreement supersedes any contrary
provision of any such equity compensation award agreement(s) with respect to the
subject matter of this Section 3.1(b)(v).

 

The benefits set forth in subsections (iii) and (iv) above and
Section 3.3(a)(iii) below, shall be subject to the following conditions and
restrictions: (1) the payment or provision of a benefit in any particular year
shall not (except as may be provided in the medical, dental and hospitalization
plans in which the Executive participates) affect the benefits to be provided in
any other year, (2) to the extent the Executive is entitled to reimbursement of
any expenses, the reimbursement shall be made no later than the Executive’s
taxable year following the taxable year in which the expense was incurred, and
(3) no right to reimbursement or in-kind benefits may be subject to liquidation
or exchange for any other benefit.

 

(c) The amounts provided for in Section 3.1(a) and Sections 3.1(b)(i) and
(ii) will be paid in a single lump sum cash payment by the Company to the
Executive thirty days after the Termination Date (or such earlier date as may be
required under applicable law with respect to the Accrued Compensation).

 

(d) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment, except as
specifically provided in Section 3.1(b)(iii) and 3.1(b)(iv).

 

5

--------------------------------------------------------------------------------


 

3.2 Notwithstanding anything in this Agreement to the contrary, if, the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, and a Change in Control occurs prior to the earlier
of (a) the date that is three (3) months following the Termination Date or
(b) the February 14 of the calendar year following the calendar year in which
the Termination Date occurs, the Executive will be entitled to the amounts
provided for in Sections 3.1(b) above; provided, however, that the amounts
payable pursuant to Section 3.1(b)(ii) that are in excess of the amounts to
which the Executive is entitled pursuant to Section 3.3 below as a result of
such termination will be paid in a single lump sum cash payment by the Company
to the Executive thirty days after the later of (i) the Termination Date or
(ii) the Change in Control; and provided, further, that the equity compensation
award acceleration pursuant to Section 3.1(b)(v) shall be effective on the later
of (i) the Termination Date or (ii) the Change in Control.

 

3.3  (a)                         If, during the Term, the Executive’s employment
with the Company is (i) terminated by the Company for any reason other than
Cause and not within 18 months following a Change in Control, (ii) terminated 
by reason of Disability, or (iii) terminated by reason of the Employee’s death,
the Executive will be entitled to the following:

 

(i) the Company will pay the Executive all Accrued Compensation and a Pro Rata
Bonus;

 

(ii) subject to the Executive providing the Company with a Full Release and
complying with his or her obligations under Section 6, the Company will pay the
Executive as severance pay, and in lieu of any further compensation for periods
subsequent to the Termination Date, in a single payment an amount in cash equal
to 75% of the Base Salary Amount; and

 

(iii) subject to the Executive providing the Company with a Full Release and
complying with his or her obligations under Section 6, the Company will, for the
Continuation Period, at its expense provide to the Executive and the Executive’s
dependents and beneficiaries the Continuation Period Benefits provided to
similarly situated executives. The obligations of the Company to provide the
Executive and the Executive’s dependents and beneficiaries with the Continuation
Period Benefits shall not restrict or limit the Company’s right to terminate or
modify the benefits made available by the Company to its similarly situated
executives or other employees and following any such termination or
modification, the Continuation Period Benefits that Executive (and the
Executive’s dependents and beneficiaries) shall be entitled to receive shall be
so terminated or modified.  If any of the Company’s insurance benefits are
self-funded as of the Termination Date, or if the Company cannot provide the
foregoing insurance benefits in a manner that is exempt from Code Section 409A
(as defined below) or that is otherwise compliant with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
instead of providing the insurance benefits as set forth above, the Company
shall instead pay to the Executive the Executive’s monthly premium amount for
such benefits (determined by reference to the premiums in effect immediately
prior to the Termination Date) as a taxable monthly payment for the Continuation
Period (or any remaining portion thereof).  The Company’s obligation hereunder
with respect to the foregoing benefits will be limited to the extent that the
Executive becomes eligible to obtain any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce the coverage of
any benefits it is required to provide the Executive hereunder as long as the
coverages and benefits of the combined benefit plans are no less favorable to
the Executive than the coverages and benefits required to be provided hereunder.
This Section 3.3(a)(iii) will not be interpreted so as to limit any benefits to
which the Executive or the Executive’s dependents or beneficiaries may be
entitled under any of the Company’s employee benefit plans, programs or
practices following the Executive’s termination of employment.

 

(b) The amounts provided for in Section 3.3(a)(i) and (ii) will be paid in a
single lump sum cash payment by the Company to the Executive thirty days after
the Termination Date (or such earlier date as may be required under applicable
law with respect to the Accrued Compensation).

 

(c) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment, except as
specifically provided in Section 3.3(a)(iii).

 

3.4 Except as otherwise noted herein, the compensation to be paid to the
Executive pursuant to this Agreement will be in lieu of any similar severance or
termination compensation (i.e., compensation based directly on the Executive’s
annual salary or annual salary and bonus) to which the Executive may be entitled
under this Agreement, any other Company severance or termination agreement,
plan, program, policy, practice or arrangement. The Executive’s entitlement to
any compensation or benefits of a type not provided in this Agreement will be
determined in accordance with the Company’s employee benefit plans and other
applicable programs, policies and practices as in effect from time to time.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.     Notice of Termination. Following a Change in Control, any
purported termination of the Executive’s employment by the Company will be
communicated by a Notice of Termination to the Executive. For purposes of this
Agreement, no such purported termination will be effective without such Notice
of Termination.

 

SECTION 5.     Excise Tax Adjustments.

 

5.1 In the event Executive becomes entitled to receive the benefits provided
pursuant to this Agreement, and the Company determines that such benefits (the
“Total Payments”) will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code, or any similar tax that may hereafter be imposed, the
Company shall compute the “Net After-Tax Amount,” and the “Reduced Amount,” and
shall adjust the Total Payments as described below. The Net After-Tax Amount
shall mean the present value of all amounts payable to the Executive hereunder,
net of all federal income, excise and employment taxes imposed on the Executive
by reason of such payments. The Reduced Amount shall mean the largest aggregate
amount of the Total Payments that if paid to the Executive would result in the
Executive receiving a Net After-Tax Amount that is equal to or greater than the
Net After-Tax Amount that the Executive would have received if the Total
Payments had been made. If the Company determines that there is a Reduced
Amount, the Total Payments will be reduced to the Reduced Amount. Such reduction
to the Total Payments shall be made by first reducing or eliminating any cash
severance benefits, then by reducing or eliminating any accelerated vesting of
stock options, then by reducing or eliminating any accelerated vesting of other
equity awards, then by reducing or eliminating any other remaining Total
Payments, in each case in reverse order beginning with the payments which are to
be paid the farthest in time from the date of the transaction triggering the
Excise Tax.

 

5.2 For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount:

 

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any
individual, entity, or group of individuals or entities (individually and
collectively referred to in this subsection (a) as “Persons”) whose actions
result in a change in control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor selected by the
Company and reasonably acceptable to the Executive (“Tax Counsel”), such other
payments or benefits (in whole or in part) should be treated by the courts as
representing reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code), or otherwise not subject to the
Excise Tax;

 

(b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above);

 

(c) In the event that the Executive disputes any calculation or determination
made by the Company, the matter shall be determined by Tax Counsel, the fees and
expenses of which shall be borne solely by the Company; and

 

(d) The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Change in Control of the Company occurs, and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the effective date of the Change in Control of the Company, net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes, taking into account the reduction in
itemized deduction under Section 68 of the Code.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.     Covenants.

 

(a)                During the Continuation Period pursuant to which the
Executive receives the benefits pursuant to Section 3.1(b)(iii) or
Section 3.3(b)(iii), the Executive covenants and agrees as follows:

 

(i) the Executive agrees to comply with his or her obligations under the Patent
and Confidentiality Agreement that he or she entered into with the Company;

 

(ii) the Executive acknowledges that the Executive has knowledge of confidential
and proprietary information concerning the current salary, benefits, skills, and
capabilities of Company employees and that it would be improper for the
Executive to use such Company proprietary information in any manner adverse to
the Company’s interests. The Executive agrees that he or she will not recruit or
solicit for employment, directly or indirectly, any employee of the Company
during the Continuation Period; and

 

(iii) the Executive agrees not to make, directly or indirectly, any oral or
written public statements that are disparaging of, or are intended to disparage,
discredit or injure, the Company, the products and services it offers or any of
its partners, affiliates, successors, assigns, including any of its present or
former officers, directors, partners, agents, or employees.

 

(b)               The Company agrees to pay to the Executive all cash
compensation to which the Executive is entitled from the Company by the
applicable payment date specified in any agreement with the Company or
applicable law.  Any failure to pay any such cash compensation by the Company
shall constitute a material breach of this Agreement by the Company.

 

(c) Except as specifically authorized below, Executive shall not disclose the
existence of this Agreement, the benefits that Executive may receive under this
Agreement or any of the terms of this Agreement, to any person. Provided that
they agree to maintain information relating to this Agreement in strictest
confidence Executive is authorized to disclose the existence of this agreement
to the following persons,:  (i) spouse of Executive, (ii) attorney of Executive,
(iii) financial advisor of Executive, (iv) tax accountant or similar advisor of
Executive, or (v) anyone who the General Counsel of the Company confirms in
writing that Executive may make such disclosure. The parties agree that any
breach of this non-disclosure obligation by Executive shall be a material breach
of this Agreement by Executive and that among the remedies available to the
Company for such breach is the right to terminate this Agreement and the loss by
Executive of the right to receive all compensation and benefits pursuant to this
Agreement.

 

SECTION 7.     Successors; Binding Agreement.

 

This Agreement will be binding upon and will inure to the benefit of the Company
and its Successors, and the Company will require any Successors to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place.  The Company’s failure to obtain, as contemplated by
this Section 7, an agreement from any Successor to assume and agree to perform
this Agreement shall constitute a material breach of this Agreement by the
Company.  Neither this Agreement nor any right or interest hereunder will be
assignable or transferable by the Executive or by the Executive’s beneficiaries
or legal representatives, except by will or by the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

SECTION 8.     Fees and Expenses.

 

The Company will pay as they become due all legal fees and related expenses
(including the costs of experts) incurred by the Executive, in good faith, in
(a) contesting or disputing, any such termination of employment and (b) seeking
to obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits. If the dispute is resolved by a final
decision of an arbitrator pursuant to Section 15 in the favor of the Company,
the Executive shall reimburse the Company for all such legal fees and related
expenses (including costs of experts) paid by the Company on behalf of the
Executive. To the extent necessary to comply with Code Section 409A, any
reimbursements pursuant to this Section 8 shall be paid to the Executive on or
before the last day of the Executive’s taxable year following the taxable year
in which the related expense was incurred. Such reimbursements are not subject
to liquidation or exchange for another benefit and the amount of such benefits
and reimbursements that the Executive receives in one taxable year shall not
affect the amount of such benefits or reimbursements that the Executive receives
in any other taxable year.

 

8

--------------------------------------------------------------------------------


 

SECTION 9.     Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) will be in
writing and will be deemed to have been duly given (i) when personally
delivered, (ii) upon acknowledgment of receipt when sent by e-mail or other
electronic transmission (excluding acknowledgements generated automatically
without an affirmative act by the recipient), or (iii) when sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company will be directed to the attention of the Board with a copy to the
Secretary of the Company. All notices and communications will be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address will be effective
only upon receipt.

 

SECTION 10.     Dispute Concerning Termination.

 

If prior to the Termination Date (as determined without regard to this
Section 10), the party receiving the Notice of Termination notifies the other
party that a dispute exists concerning the termination, the Termination Date
shall be extended until the earlier of (i) the date on which the Term ends or
(ii) the date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Termination Date shall be extended
by a notice of dispute given by the Executive only if such notice is given in
good faith and the Executive pursues the resolution of such dispute with
reasonable diligence; provided, further, that the foregoing extension shall not
apply to the extent it would cause the payments or benefits under this Agreement
to fail to be exempt from, or to fail to comply with, Code Section 409A and
would result in the imposition of additional taxes on the Executive with respect
to such payments under Code Section 409A.

 

SECTION 11.     Compensation During Dispute.

 

If a purported termination occurs and during the Term and the Termination Date
is extended in accordance with Section 10 hereof, the Company shall continue to
pay the Executive the full compensation in effect when the notice giving rise to
the dispute was given (including, but not limited to, salary) and continue the
Executive as an employee and a participant in all compensation, benefit and
insurance plans in which the Executive was participating when the Notice of
Termination was given, until the Termination Date, as determined in accordance
with Section 10 hereof. Amounts paid under this Section 11 are in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement or otherwise.

 

SECTION 12.     Nonexclusivity of Rights.

 

Nothing in this Agreement will prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company for which the Executive may qualify, nor will anything
herein limit or reduce such rights as the Executive may have under any other
agreements with the Company (except for any severance or termination agreement).
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company will be payable in
accordance with such plan or program, except as specifically modified by this
Agreement.

 

SECTION 13.     No Set-Off.

 

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder will not be affected by any
circumstances, including any right of set-off, counterclaim, recoupment, defense
or other right which the Company may have against the Executive or others,
except for any obligation under the Dodd Frank Act or similar provisions of
applicable law to recoup incentive-based compensation erroneously paid to the
Executive following a required accounting restatement as reflected in the
Company’s existing Compensation Recoupment Policy (as such policy may be in
effect from time to time) or the terms of any other recoupment, clawback or
similar policy of the Company as it may be in effect from time to time.

 

9

--------------------------------------------------------------------------------


 

SECTION 14.     Miscellaneous.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either party which is not expressly set forth in this Agreement.

 

SECTION 15.     Governing Law and Binding Arbitration.

 

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of California without giving effect to the conflict of
laws principles thereof. All disputes relating to this Agreement, including its
enforceability, shall be resolved by final and binding arbitration before an
arbitrator appointed by the Judicial Arbitration and Mediation Service (JAMS),
in accordance with the rules and procedures of arbitration under the Company’s
Dispute Resolution Program, attached hereto as Exhibit C, with the arbitration
to be held in Simi Valley, California. Judgment upon the award may be entered in
any court having jurisdiction thereof.

 

SECTION 16.     Severability.

 

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof.

 

SECTION 17.     Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to severance protection.

 

SECTION 18.     Code Section 409A.

 

It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any interest or additional tax
imposed under Code Section 409A and any ambiguities herein will be interpreted
to ensure that such payments and benefits be so exempt or, if not so exempt,
comply with Section 409A of the Code.  To the extent that any amount payable
under this Agreement would trigger the additional tax, penalty or interest
imposed by Code Section 409A, this Agreement shall be modified to avoid such
additional tax, penalty or interest yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive. If the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the Termination Date, the Executive shall not be
entitled to any payment or benefit pursuant to Section 3.1(b) until the earlier
of (i) the date which is six months after the Termination Date, or (ii) the date
of the Executive’s death. The provisions of this Section 18 shall only apply if,
and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Code Section 409A. Any amounts otherwise payable to the
Executive upon or in the six month period following the Executive’s Termination
Date that are not so paid by reason of this Section 18 shall be paid (without
interest) as soon as practicable (and in all events within five days) after the
date that is six months after the Executive’s Termination Date (or, if earlier,
as soon as practicable, and in all events within five days, after the date of
the Executive’s death). Each series of installment payments made under this
Agreement is hereby designated as a series of “separate payments” within the
meaning of Section 409(A) of the Code.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

AEROVIRONMENT, INC.

 

 

 

 /s/ Tim Conver

 

Name: Tim Conver

 

Title: CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 /s/ Teresa Covington

 

Teresa Covington

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE OF ALL CLAIMS AND POTENTIAL CLAIMS

 

1. This Release of All Claims and Potential Claims (“Release”) is entered into
by and between                      (“            ”) and AeroVironment, Inc., a
Delaware corporation (hereinafter the “Company”).                      and the
Company have previously entered into a Severance Protection Agreement dated
             (“Severance Agreement”). In consideration of the promises made
herein and the consideration due              under the Severance Agreement,
this Release is entered into between the parties.

 

2.(a) The purposes of this Release are to settle completely and release the
Company, its individual and/or collective officers, directors, stockholders,
agents, parent companies, subsidiaries, affiliates, predecessors, successors,
assigns, employees (including all former employees, officers, directors,
stockholders and/or agents), attorneys, representatives and employee benefit
programs (including the trustees, administrators, fiduciaries and insurers of
such programs) (referred to collectively as “Releasees”) in a final and binding
manner from every claim and potential claim for relief, cause of action and
liability of any and every kind, nature and character whatsoever, known or
unknown, that              has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between              and the Company
and its subsidiaries, affiliates and predecessors, and/or the termination of
that relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730, but excluding any rights or benefits to which              is entitled
under the Severance Agreement.

 

(b) This is a compromise settlement of all such claims and potential claims,
known or unknown, and therefore this Release does not constitute either an
admission of liability on the part of              and the Company or an
admission, directly or by implication, that              and/or the Company, its
subsidiaries, affiliates or predecessors, have violated any law, rule,
regulation, contractual right or any other duty or obligation. The parties
hereto specifically deny that they have violated any law, rule, regulation,
contractual right or any other duty or obligation.

 

(c) This Release is entered into freely and voluntarily by              and the
Company solely to avoid further costs, risks and hazards of litigation and to
settle all claims and potential claims and disputes, known or unknown, in a
final and binding manner.

 

3. For and in consideration of the promises and covenants made by             
to the Company and the Company to             , contained herein,             
and the Company have agreed and do agree as follows:

 

(a)              waives, releases and forever discharges Releasees from any
claims and potential claims for relief, causes of action and liabilities, known
or unknown, that [he/she] has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities of any and every kind, nature and
character whatsoever, known or unknown, arising out of, relating to or resulting
from the employment relationship between              and the Company and its
subsidiaries, affiliates and predecessors, and the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730 but excluding any rights or benefits to which              is entitled
under the Severance Agreement. In addition, this Release does not cover, and
nothing in this Release shall be construed to cover, any claim that cannot be so
released as a matter of applicable law.

 

(b)              agrees that [he/she] will not directly or indirectly institute
any legal proceedings against Releasees before any court, administrative agency,
arbitrator or any other tribunal or forum whatsoever by reason of any claims and
potential claims for relief, causes of action and liabilities of any and every
kind, nature and character whatsoever, known or unknown, arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between              and the Company
and its subsidiaries, affiliates and predecessors, and/or the termination of
that relationship including any and all claims and rights under the Age
Discrimination in Employment Act.

 

12

--------------------------------------------------------------------------------


 

(c)              is presently unaware of any injuries that [he/she] may have
suffered as a result of working at the Company or its subsidiaries, affiliates
or predecessors, and has no present intention of filing a workers’ compensation
claim. Should any such claim arise in the future,              waives and
releases any right to proceed against the Company or its subsidiaries,
affiliates or predecessors, for such a claim.              also waives any right
to bring any disability claim against the Company or its subsidiaries,
affiliates or predecessors, or its or their carriers.

 

4. As a material part of the consideration for this Agreement,             and
[his/her] agents and attorneys, agree to keep completely confidential and not
disclose to any person or entity, except immediate family, attorney, accountant,
or tax preparers, or in response to a court order or subpoena, the terms and/or
conditions of this Release and/or any understandings, agreements, provisions
and/or information contained herein or with regard to the employment
relationship between              and the Company and its subsidiaries,
affiliates and predecessors.

 

5. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to this
Release, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding before an arbitrator appointed by the
Judicial Arbitration and Mediation Service in accordance with the rules and
procedures of arbitration under the Company’s Dispute Resolution Program
attached as Exhibit C to the Severance Agreement. The prevailing party shall be
entitled to recover all reasonable attorneys’ fees, costs and necessary
disbursements incurred in connection with the arbitration proceeding. Judgment
upon the award may be entered in any court having jurisdiction thereof.

 

6. It is further understood and agreed that              has not relied upon any
advice whatsoever from the Company and/or its attorneys individually and/or
collectively as to the taxability, whether pursuant to Federal, State or local
income tax statutes or regulations, or otherwise, of the consideration
transferred hereunder and that [he/she] will be solely liable for all of
[his/her] tax obligations.              understands and agrees that the Company
or its subsidiaries, affiliates or predecessors, may be required by law to
report all or a portion of the amounts paid to [him/her] and/or [his/her]
attorney in connection with this Release to federal and state taxing
authorities.              waives, releases, forever discharges and agrees to
indemnify, defend and hold the Company harmless with respect to any actual or
potential tax obligations imposed by law.

 

7.              acknowledges that [he/she] has read, understood and truthfully
completed the Business Ethics and Conduct Disclosure Statement attached hereto
as Exhibit B.

 

8. It is further understood and agreed that Releasees and/or their attorneys
shall not be further liable either jointly and/or severally to             
and/or [his/her] attorneys individually or collectively for costs and/or
attorneys fees, including any provided for by statute, nor shall             
and/or [his/her] attorneys be liable either jointly and/or severally to the
Company and/or its attorneys individually and/or collectively for costs and/or
attorneys’ fees, including any provided for by statute.

 

9.              understands and agrees that if the facts with respect to which
this Release are based are found hereafter to be other than or different from
the facts now believed by [him/her] to be true, [he/she] expressly accepts and
assumes the risk of such possible difference in facts and agrees that this
Release shall be and remain effective notwithstanding such difference in facts.

 

10.              understands and agrees that there is a risk that the damage
and/or injury suffered by              may become more serious than [he/she] now
expects or anticipates.              expressly accepts and assumes this risk,
and agrees that this Release shall be and remains effective notwithstanding any
such misunderstanding as to the seriousness of said injuries or damage.

 

11.              understands and agrees that if [he/she] hereafter commences any
suit arising out of, based upon or relating to any of the claims and potential
claims for relief, cause of action and liability of any and every kind, nature
and character whatsoever, known or unknown, [he/she] has released herein,
             agrees to pay Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all attorneys’ fees incurred by Releasees
in defending or otherwise responding to said suit.

 

12. It is further understood and agreed that this Release shall be binding upon
and will inure to the benefit of             ’s spouse, heirs, successors,
assigns, agents, employees, representatives, executors and administrators and
shall be binding upon and will inure to the benefit of the individual and/or
collective successors and assigns of Releasees and their successors, assigns,
agents and/or representatives.

 

13

--------------------------------------------------------------------------------


 

13. This Release shall be construed in accordance with and governed for all
purposes by the laws of the State of California.

 

14.             agrees that [he/she] will not seek future employment with, nor
need to be considered for any future openings with the Company, any division
thereof, or any subsidiary or related corporation or entity.

 

15.             and Releasees waive all rights under Section 1542 of the
California Civil Code, which section has been fully explained to them by their
respective legal counsel and which they fully understand, and any other similar
provision or the law of any other state or jurisdiction. Section 1542 provides
as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

16. Notwithstanding anything in this Agreement to the contrary,             does
not waive, release or discharge any rights to indemnification for actions
occurring through [his/her] affiliation with the Company or its subsidiaries,
affiliates or predecessors, whether those rights arise from statute, corporate
charter documents or any other source nor does             waive, release or
discharge any right             may have pursuant to any insurance policy or
coverage provided or maintained by the Company or its subsidiaries, affiliates
or predecessors.

 

17. If any part of this Agreement is found to be either invalid or
unenforceable, the remaining portions of this Agreement will still be valid.

 

18. This Agreement is intended to release and discharge any claims of
            under the Age Discrimination and Employment Act. To satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
section 626(f), the parties agree as follows:

 

A.                                 acknowledges that [he/she] has read and
understands the terms of this Agreement.

 

B.                                 acknowledges that [he/she] has been advised
in writing to consult with an attorney, if desired, concerning this Agreement
and has received all advice [he/she] deems necessary concerning this Agreement.

 

C.                                 acknowledges that [he/she] has been given
twenty-one (21) days to consider whether or not to enter into this Agreement,
has taken as much of this time as necessary to consider whether to enter into
this Agreement, and has chosen to enter into this Agreement freely, knowingly
and voluntarily.

 

D.       For a seven day period following the execution of this Agreement,
            may revoke this Agreement by delivering a written revocation to at
the Company. This Agreement shall not become effective and enforceable until the
revocation period has expired.

 

19.             acknowledges that [he/she] has been encouraged to seek the
advice of an attorney of [his/her] choice with regard to this Release. Having
read the foregoing, having understood and agreed to the terms of this Release,
and having had the opportunity to and having been advised by independent legal
counsel, the parties hereby voluntarily affix their signatures.

 

20. This Agreement is to be interpreted without regard to the draftsperson. The
terms and intent of the Agreement shall be interpreted and construed on the
express assumption that all parties participated equally in its drafting.

 

21. This Release constitutes a single integrated contract expressing the entire
agreement of the parties hereto. Except for the Severance Agreement, which
defines certain obligations on the part of both parties, and this Release, there
are no agreements, written or oral, express or implied, between the parties
hereto, concerning the subject matter herein.

 

Dated:                     , 20   

 

 

 

 

 

[Signature]

 

 

 

 

 

[Print Name]

 

 

 

AeroVironment, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

CODE OF BUSINESS CONDUCT AND ETHICS

 

DISCLOSURE STATEMENT

 

Are you aware of any illegal or unethical practices or conduct anywhere within
AeroVironment, Inc. or its subsidiaries, affiliates or predecessors (the
“Company”) (including, but not limited to, improper charging practices, or any
violations of the Company’s Code of Business Conduct and Ethics

 

Yes ¨

No ¨

 

(Your answer to all questions on this form will not have any bearing on the fact
or terms of your Release with the Company.)

 

If the answer to the preceding question is “yes,” list here, in full and
complete detail, all such practices or conduct. (Use additional pages if
necessary.)

 

 

 

 

 

Have any threats or promises been made to you in connection with your answers to
the questions on this form?

 

Yes ¨

No ¨

 

If “yes,” please identify them in full and complete detail. Also, notify the
Company’s General Counsel at 805 581-2198 ext. 2694 immediately.

 

 

 

 

 

 

 

I declare under penalty of perjury, under the laws of the State of California
and of the United States, that the foregoing is true and correct.

 

Executed this             of                     , 20 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ARBITRATION

 

Capitalized terms not defined in this Exhibit C (this “Exhibit”) are defined in
the Severance Protection Agreement (the “Award Agreement”) with respect to which
this Exhibit C is a part.  AeroVironment, Inc., a Delaware corporation (the
“Company”), and            (the “Participant”) hereby agree as follows. 
Participant’s execution of the Award Agreement constitutes acceptance of these
terms.

 

1.            Agreement to Arbitrate Disputes.

 

The Company, on behalf of itself and its employees, and the Participant, on
behalf of him or herself and any assistant(s) employed or utilized by the
Participant, agree to resolve any and all timely and legally cognizable past,
present and future controversies, disputes or claims of any nature in any way
arising out of or relating to the Plan or the Award Agreement or the
relationship between the parties (hereinafter, a “Claim” or “Claims”), by
mandatory, binding, individual arbitration.  This agreement to arbitrate covers
claims of any nature, whether at law or equity, statute or common law.

 

2.            Mandatory Dispute Resolution Process Prior to Arbitration.

 

Each party shall notify the other of any dispute arising under Paragraph 1 of
this Exhibit prior to filing a claim in arbitration.  The Company will notify
the Participant of such dispute by informing the Participant in writing at the
Company’s office where the Participant is primarily headquartered (or at the
Participant’s last known address if no longer employed by the Company).  The
Participant will notify the Company of any dispute in writing addressed to the
attention of General Counsel.  Within a reasonable period of time, the parties
shall meet informally, either in person or by telephone to attempt to resolve
the dispute in good faith.

 

3.            Arbitration Procedural Rules

 

In the event the parties are unable to resolve their dispute under Paragraph 2
of this Exhibit, either party may initiate an arbitration under the then-current
JAMS’ Streamlined or Comprehensive Arbitration Rules and Procedures.  The
applicable arbitral rules are available for review at www.jamsadr.com (under the
Rules/Clauses tab).

 

3.1.     The parties will make reasonable efforts to agree upon a mutually
satisfactory arbitrator chosen from the JAMS panels.  If the parties are unable
to agree upon an arbitrator, the Company will request from JAMS a list of
qualified arbitrators.  The parties will then select an arbitrator in accordance
with JAMS Streamlined or Comprehensive Arbitration Rules and Procedures.  Unless
otherwise mutually agreed, the arbitrator shall be a practicing attorney with at
least 15 years of experience and at least five years of experience as an
arbitrator.

 

16

--------------------------------------------------------------------------------


 

3.2.     The Company and the Participant agree that the arbitration will be
conducted by a single arbitrator in the JAMS office (as applicable) closest to
Simi Valley, California (or such other location as is mutually agreed to by the
parties).

 

3.3.     The nature of the substantive claims asserted will determine which body
of substantive laws will apply.  In the event that there is a dispute regarding
which substantive laws apply, the arbitrator shall decide that issue.

 

3.4.     The parties agree that all proceedings before the arbitrator will
remain confidential between the parties, including but not limited to any
depositions, discovery, pleadings, exhibits, testimony, or award.  The parties
will inform third parties (including witnesses) necessary to the proceeding that
the proceeding is confidential, and use reasonable efforts to secure that
individual’s agreement to maintain such confidentiality.  The requirement of
confidentiality, however, will not apply in the event that either party seeks to
confirm an arbitral award and enter a judgment thereon in an appropriate court,
or if any such arbitral award is appealed to an appropriate court.

 

4.            Injunctive or Other Interim Relief.

 

The Company or the Participant may apply to the arbitrator seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Either party also may, without waiving any remedy under this
Paragraph 4, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights of that party, pending the
establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy).

 

5.            Remedies, Written Decision, Fees.

 

Final resolution of any dispute through arbitration may include any remedy or
relief available under applicable law.  At the conclusion of the arbitration, if
either party requests, the arbitrator will issue a written decision that sets
forth the essential findings and conclusions upon which the arbitrator’s award
or decision is based.  Any costs unique to arbitration (such as the costs of the
arbitrator and room fees) will be paid by the Company and the parties will
otherwise bear their own fees and costs, including attorneys’ fees and expert
fees.  The Company and the Participant acknowledge and agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or related to the Plan and the Award
Agreement or their relationship.  A successful party may make application to the
arbitrator for an award of fees and/or costs and the arbitrator may award such
fees and costs consistent with applicable law.

 

6.            Class Action Waiver.

 

The Company and the Participant agree that all Claims pursued against each other
will be on an individual basis.  To that end, the Company and the Participant
hereby waive their right to commence, to become a party to, or to remain a
participant in, any group, representative, class, collective, or hybrid
class/collective action in any court, arbitration proceeding, or any other
forum, against the other.  The parties agree that any claim by or against the
Company or the Participant shall be heard in arbitration without joinder of
parties or consolidation of such claim with any other person or entity’s claim,
except as otherwise agreed to in writing by the Company and the Participant.

 

17

--------------------------------------------------------------------------------


 

7.            Right to Enforce or Challenge Class Action Waiver In Court.

 

All parties agree that this Exhibit does not limit any party’s right to initiate
an action in state or federal court enforcing or challenging the enforceability
of the group, representative, class, collective, or hybrid action waiver set
forth herein.  If the Participant chooses to exercise that right, the Company
will not retaliate against the Participant for doing so. The Company, however,
reserves the right to oppose such a challenge to enforcement of this Exhibit.

 

8.            Void if Class Action Waiver Void.

 

If the waivers in Paragraph 6 of this Exhibit are found to be unenforceable in
their entirety for any reason in a case in which class action, representative
action or similar allegations have been made, the remainder of this arbitration
clause in this Exhibit shall also be void.  If, however, some, but not all, of
the waivers in Paragraph 6 of this Exhibit are found to be unenforceable for any
reason in a case in which class action, representative action or similar
allegations have been made, the Participant’s individual claims shall be decided
in arbitration.  Any class action, representative action or similar action as to
which the class action waiver in Paragraph 6 of this Exhibit is found to be
unenforceable shall be decided in court and not in arbitration.

 

9.            Application of FAA and Questions of Arbitrability.

 

The Company and the Participant agree that the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. (“FAA”) governs the enforceability of any and all of the arbitration
provisions in this Exhibit and judgment upon the award rendered by the
arbitrator may be entered by any court of competent jurisdiction.  Questions
related to procedures (including venue and choice of arbitrator), timeliness,
and arbitrability (that is whether an issue is subject to arbitration under this
Exhibit) shall be decided by the arbitrator, except any issues related to the
enforceability of Paragraphs 6 and 7 shall be decided solely by a court of law
having jurisdiction over the issue, and except as provided in Paragraphs 7 and
8.  Claims filed must be timely, i.e., within the time set by the applicable
statute(s) of limitations.

 

10.    Administrative Remedies.

 

The parties further agree that nothing in this Exhibit precludes any party from
filing or participating in administrative proceedings before the California
Unemployment Insurance Appeals Board, California Workers Compensation Appeals
Board, California Labor Commissioner, California Division of Labor Standards
Enforcement, the California Department of Fair Employment & Housing, or similar
California or federal administrative agencies, to address alleged violations of
law enforced by those agencies.  If the Participant exercises such
administrative remedies, the Company will not retaliate against the Participant
for doing so.  The

 

18

--------------------------------------------------------------------------------


 

Company, however, reserves the right to oppose any such administrative
proceeding, including on the grounds that such agency(ies) lack jurisdiction
over any dispute, because of the parties’ independent contractor relationship. 
Notwithstanding the foregoing, to the extent permitted by law, if the
Participant or the Company seeks to appeal any such administrative award to a
court of competent jurisdiction and/or for a trial de novo in such a court, the
Participant and the Company agree that that such appeal or trial de novo is
subject to the binding arbitration requirement described above in this Exhibit.

 

11.    The Participant Understands His/Her Agreement to Arbitrate.

 

The Participant represents and warrants that he/she understands the meaning and
effect of the agreement to arbitrate and has been provided reasonable time and
opportunity to consult with legal counsel regarding this agreement to arbitrate.

 

19

--------------------------------------------------------------------------------